DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 and 12-17 have been amended.  Claims 2, 11 and 18-20 have been cancelled.  Claims 1, 3-10 and 12-17 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10 and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 3-9 are drawn to a system for a report-entry workstation, which is within the four statutory categories (i.e. machine).  Claims 10 and 12-17 are drawn to a non-transitory medium for controlling at least one processor to perform an image acquisition method, which is within the four statutory categories (i.e. manufacture).   
Claims 1 and 3-9 (Group I) recite a report-entry workstation comprising: 
a computer including a display, one or more user input devices, and at least one processor programmed to operate the computer to perform operations including: 
providing a user interface enabling a logged in user of the workstation to operate the one or more user input devices to retrieve and view, on the display, images of a radiological imaging examination stored in a radiology database and to operate the one or more user input devices to enter a medical report; 
receiving data related to the logged in user of the workstation; 
receiving, from the radiology database, data related to the radiological imaging examination; 
identifying at least one patient episode context using both the received logged in user data and the received radiological imaging examination data; 
determining at least one suggested structured finding object (SFO) for the identified at least one patient episode context; 
displaying the at least one suggested SFO on the display during the entry of the medical report; and
the logged in user to select a displayed suggested SFO using the one or more user input devices and adding one or more data entry fields defined by the selected suggested SFO to the medical report. 
The bolded limitations, given the broadest reasonable interpretation, cover a mental process/ a certain method of organizing human activity because it recites a process that is performed in the human mind, but for the recitation of generic computer components/ fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any underlined limitations (those not identified above as part of the mental process/ the method of organizing human activity) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 10 and 12-17 is identical as the abstract idea for Claims 1 and 3-9 (Group I), because the only difference is they are directed towards different statutory categories.
Dependent Claims 3-9 and 12-17 include other limitations, for example Claims 3 and 12 recite  the SFO is selected based on the identified patient episode context at least by defining <key, value> pairs in which the key denotes a dimension of the SFO representing information supporting or characterizing the identified patient episode context and the value denotes a value for the dimension; and  3the selected SFO based on the patient episode context is built at least in part by receiving values for dimensions of the retrieved SFO using the at least one user input device, Claim 4 recites wherein the SFOs are structured Annotation Imaging Mark-up (AIM) objects, Claims 5 and 13 recite wherein each SFO defines <key, value> pairs in which the value is configured to assume values only from a set of possible values chosen from the current image acquisition session, Claims 6 and 14 recite generating natural language text by filling in one or more fields of a natural language template with values of dimensions of the SFO, Claims 7 and 15 recite completing annotation data entry fields of the medical report with values for dimensions of the retrieved SFO, Claims 8 and 16 recite mages are displayed on a first display, the medical report is displayed on a second display, and the selected SFO  is displayed on one of the first and second displays, and Claims 9 and 17 recite  the data related to a user of the workstation includes at least one of department information, role information, and title information; and the data related to a current image acquisition session includes at least one of modality, reason for exam, order information, and prior imaging sessions, but these only serve to further limit the abstract idea (or contain the same additional elements found in the independent claim), and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 10.
Furthermore, Claims  1, 3-10 and 12-17 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of computer including a display, one or more user input devices, and at least one processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pages 3 and 9 of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving data, which amounts to mere data gathering, and/or the recitation of displaying the report and/or images (claims 8 and 16), which amounts to an insignificant application, see MPEP 2106.05(g)
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of radiology workstation, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h))
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pages 3 and 9 of the Specification discloses that the additional elements (i.e. computer, display, input devices, processor, user interface) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving and displaying data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives data relating to the logged in user of the workstation and data related to the radiological imagining examinations;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of radiological imaging examination data stored in a radiology database;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing radiological imaging examination data in a database and/or electronic memory, and retrieving the imaging data from storage in order to display the images for review;
Dependent Claims 3-9 and 12-17 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than those found in the independent claims. 
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1, 3-10 and 12-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10 and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 16-17 of U.S. Patent No. 10,037,407 in view of Imam (U.S. Pub. No. 2013/0132119 A1).  
The instant claims recite substantially similar as those found in U.S. Patent No. 10,037,407.  Both are directed towards SFOs in radiology reports  with data entry fields to be completed automatically or by a user (typically a radiologist).  However, the instant application includes limitations not included in Patent 10,037,407, including providing a user interface enabling a logged in user of the workstation and wherein the user is logged in.  
Imam teaches providing a user interface enabling a logged in user of the workstation (Paragraph [0086] discusses a screen with an interface for a user entering their log-in credentials.); and a logged in user (Paragraph [0086] discusses the user logging in.).  Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the radiology system of Qian to include a log-in for a user in order to allow the system to be “ customized by the specialist (Imam, Paragraph [0101]).”

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian (U.S. Pub. No. 2012/0035963 A1) in view of Imam (U.S. Pub. No. 2013/0132119 A1).
Regarding claim 1, Qian discloses a report-entry workstation
a computer including a display, one or more user input devices, and at least one processor programmed to operate the computer to perform operations including (Paragraph [0037] discusses a computer and processors, and paragraph [0040] discusses a display and input tools.): 
providing a user interface [to a] user of the workstation to operate the one or more user input devices to retrieve and view, on the display, images of a radiological imaging examination stored in a radiology database and to operate the one or more user input devices to enter a medical report (Paragraphs [0037] and [0040] discuss a system that display images to a user and allows the user to input data regarding retrieved medical images (paragraph [0025]).); 
receiving data related to the user of the workstation (Paragraph [0017] discusses retrieving data related to what was ordered, construed as related to the user (wherein the user is the requestor).) 
receiving, from the radiology database, data related to the radiological imaging examination (Paragraph [0020] discusses receiving stored image data from various medical imaging devices, construed as being related to radiological imagining examination.); 
identifying at least one patient episode context using both the received user data and the received radiological imaging examination data (Paragraph [0017] discusses identifying the type of study that was ordered, construed as identifying at least one patient episode context using the received user data and imaging data.); 
determining at least one suggested structured finding object (SFO) for the identified at least one patient episode context (Paragraphs [0025] and [0040] discuss determining and generating suggestions using a reasoning engine and an information integration component to suggest a finding, such as a tumor or lesion, construed as the structured finding object.  For example, if the reasoning engine determines that the left ventricles are enlarged or there is a tumor, the data is provided to indicate enlarged ventricles or a tumor.  Per the instant specification, page 6, the SFO can be “diagnosis” dimension, such as lesion, nodule, or cyst.); 
displaying the at least one suggested SFO on the display during the entry of the medical report (Paragraph [0025] discusses including the finding, construed as the suggested SFO, to be displayed in the report template.); and 
enabling the user to select a displayed suggested SFO using the one or more user input devices and adding one or more data entry fields defined by the selected suggested SFO to the medical report (Paragraph [0040] discusses the radiologist being able to select areas, such as the lateral ventricles, and add additional information, including textual descriptions.); 
but Qian does not explicitly disclose:
providing a user interface enabling a logged in user of the workstation; and 
a logged in user.
	
		Imam teaches:
providing a user interface enabling a logged in user of the workstation (Paragraph [0086] discusses a screen with an interface for a user entering their log-in credentials.); and 
a logged in user (Paragraph [0086] discusses the user logging in.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the radiology system of Qian to include a log-in for a user in order to allow the system to be “ customized by the specialist (Imam, Paragraph [0101]).”

Regarding claim 3, Qian discloses the report-entry workstation according to claim 1, wherein: 
the SFO is selected based on the identified patient episode context at least by defining <key, value> pairs in which the key denotes a dimension of the SFO representing information supporting or characterizing the identified patient episode context and the value denotes a value for the dimension (Paragraphs [0015] and [0028] discuss the suggest findings, such as a tumor or lesion, construed as the structured finding object key, including measurable values.); and  
3the selected SFO based on the patient episode context is built at least in part by receiving values for dimensions of the retrieved SFO using the at least one user input device (Paragraph [0028] discusses the measurements can be filled out by the radiologist or automatically.).  

Regarding claim 4, Qian discloses the report-entry workstation according to claim 1, wherein the SFOs are structured Annotation Imaging Mark-up (AIM) objects (Paragraphs [0028] and [0039] discuss the system including annotating information, construed as being the SFOs.).  

Regarding claim 5, Qian discloses the report-entry workstation according to claim 1 wherein:
each SFO defines <key, value> pairs in which the value is configured to assume values only from a set of possible values chosen from the current image acquisition session (Paragraph [0035] discusses the reasoning algorithm using hierarchical organization of medical information, construed as selecting from a set of possible values.).  

Regarding claim 6, Qian discloses the report-entry workstation according to claim 1, wherein the at least one processor is further programmed to: 
generate natural language text by filling in one or more fields of a natural language template with values of dimensions of the SFO (Paragraphs [0021] and [0024] discuss using natural language process to extract, structure and encode clinical information for entry into fields for textual patient report templates.).  

Regarding claim 7, Qian discloses the report-entry workstation according to claim 1, wherein the at least one processor is further programmed to: 
complete annotation data entry fields of the medical report with values for dimensions of the retrieved SFO (Paragraph [0028] discusses the unpopulated or blank fields being filled out by an automatic process that performs measurements, construed as completing annotation data entry fields of the medical report with values for dimensions of the retrieved SFO.).  

Regarding claim 8, , Qian discloses the report-entry workstation according to claim 1, wherein:
the images are displayed on a first display, the medical report is displayed on a second display, and the selected SFO is displayed on one of the first and second displays (Paragraphs [0037] discusses the invention being implemented on multiple computers, and therefore, it would be obvious to have the images being displayed on a first display and the medical report being displayed on a second display.).  

Regarding claim 9, Qian discloses the report-entry workstation according to claim 1, wherein at least one of: 
the data related to a current image acquisition session includes at least one of modality, reason for exam, order information, and prior imaging sessions (Paragraph [0029] discusses the information received including why a particular study (reason for examine) was requested (order information) or performed (prior imaging sessions), the type of scan (modality used).); 
but Qian does not explicitly disclose wherein the data related to a user of the workstation includes at least one of department information, role information, and title information.
 
Imam teaches wherein the data related to a user of the workstation includes at least one of department information, role information, and title information (Paragraphs [0101] and [0102] discuss different rules for different user roles, such as a specialist and a transcriptionist.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the radiology system of Qian to include role, department or title based information as part of the received data in order to allow the system to be customized so that “a specialist can create, edit and delete rules, conditions, requirements, etc., to carry out the necessary automated processing implement the desired medical verification (Imam, Paragraph [0101]).”
2025Attorney Docket No. 317EP.001US01
Claim 10 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 12 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 5, and, as such, is rejected for similar reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.

Claim 15 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claim 16 recites substantially similar limitations as those already addressed in claim 8, and, as such, is rejected for similar reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 9, and, as such, is rejected for similar reasons as given above.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686